At issue in this case is (1) whether or not plaintiff sustained a compensable injury on 28 January 1998 and, if so, (2) whether or not the herniated disc(s) for which plaintiff underwent surgery subsequent to the date of the hearing before the Deputy Commissioner is causally related.
Because the testimony and opinions of Dr. Charles S. Hayworth regarding plaintiffs herniated disc(s) are necessary in order to render an informed decision, the Full Commission hereby GRANTS Plaintiffs Motion to REOPEN THE EVIDENCE for the taking of the of a second deposition of Dr. Hayworth.
Additionally, because this evidence may be determinative on an ultimate issue, defendants shall have the opportunity to secure a second opinion on the issue of causation. Allen v. K-Mart, No. COA99-48, slip op. (24 April 2000). Plaintiff is hereby ORDERED to cooperate with additional examinations necessary to secure this medical opinion.
The parties shall have SIXTY DAYS (60) from the date of the receipt of this Order within which to secure and submit these additional depositions.
No additional costs are assessed at this time.
                                  S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/______________ RENE C. RIGGSBEE COMMISSIONER